Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                      Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3      Claim 12 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  The specification has not clearly distinguish between transitory and non-transitory computer-readable storage medium.   But, transitory signals (such as RF signal) are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable storage medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.

  Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




3.         Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 2014/0281779).
            Regarding claims 1, 12 and 13 Wellman discloses vehicle tracking (Wellman, Fig. 1, 14b paragraph 0024, lines 17-20 tracking moving object such as aircraft and paragraph 0004 disclose Kalman filtering application include guidance and navigation of vehicle which obviously corresponds to tracking vehicle);
             determining a predicted value of state information of a target tracking vehicle based on a sequential Kalman filtering model according to a most recently acquired tracking value of the state information of the target tracking vehicle, wherein the state information at least comprises location information (Fig. 2 paragraph 0004, Kalman filtering application include guidance and navigation of vehicle, in paragraph 0005 Wellman states “The embodiment receives a plurality of sequential measurements of a state variable. Each measurement of the sequential measurements includes a respective noise contribution. The embodiment also obtains, for each measurement of the plurality of sequential measurements, a Kalman-filtered estimate of the state variable. For each Kalman-filtered estimate, the embodiment determines a respective error indicative of a departure of the Kalman-filtered estimate from the state variable” 
             obtaining a detected value of the state information of the target tracking vehicle (Wellman Fig. 2, paragraph 0030, states “The sensor measurements module 211 receives, for at least one of the sensors 220, successive indications of measured sensor signal and sensor noise. The sensor measurements module 211 processes the measured signal as described herein. This series of sensor measurements then are passed to memory module 212. Similarly, motion sensor module (e.g., an inertial navigation system 230 passes aircraft motion measurements to memory module 212”.  Also note paragraph 0028 and Fig.  2 which disclose state information comprise location information. Location and motion data obviously corresponds to obtaining a detected value of the state information of the target tracking vehicle); and
             in response to the obtained detected value, acquiring a new tracking value of the state information of the target tracking vehicle based on the sequential Kalman filtering model according to the detected value and the most recently determined predicted value (Fig. 2 and paragraph 0030 Wellman states “Sensor estimation module 213 retrieves the aircraft motion data from memory module 212, and combines it in geometric calculations with the current estimated location from filter module 216, to calculate an estimated signal.  Error module 214 analyzes the difference between these measured and estimated signals and produces a series of error inputs that are passed 
         Therefore it would have obvious to one ordinary skill in the art before the time the claimed invention was filed to determine a predicted value of state information of a target tracking vehicle based on a sequential Kalman filtering model according to a most recently acquired tracking value of the state information of the target tracking vehicle, 
obtain a detected value of the state information of the target tracking vehicle,  and

              Regarding claim 9, Wellman disclose continuously obtaining detected values of the state information of the target tracking vehicle and detecting valid/invalid values (Fig. 2 blocks 211 and 213, Wellman disclosed obtaining series of measured sensor data [detected values of the state information] , sensor estimation module combines motion data with current estimation location to calculate an estimated signal . Error module analyze the difference between measured and estimated values and produce error signals and error inputs pass to corrective filter which eliminates erratic data [valid/invalid or normal/ abnormal] values). However Wellman has not explicitly disclose if the number of times that the continuously obtained detected values of the state information of the target tracking vehicle are invalid exceeds a second preset threshold, performing an alarm to prompt that the camera sensor for generating the detected values is abnormal, or the communication with the target tracking vehicle is abnormal.
             However Claim 9 is a “process” claim that includes the contingent step if the number of times that the continuously obtained detected values of the state information of the target tracking vehicle are invalid exceeds a second preset threshold, performing an alarm to prompt that the camera sensor for generating the detected values is abnormal, or the communication with the target In    the case of claim 9, the prior art Wellman  disclose continuously obtaining detected values the state information of tracking vehicle and obtaining valid/normal or invalid/abnormal signal based on error between measured and estimated value. Therefore, the process ends here, and Wellman need not teach the other contingent pathway of “otherwise continuing to the next step”.
              Regarding claim 10, Wellman disclose caching the detected values of the state information of tracking vehicle (Fig. 2 blocks 212 memory and 211 sensor measurement data and paragraph 0030 disclose memory and series of measured data is stored in the memory. Wellman has not explicitly disclose data within most recently preset time and length and detected value associated with corresponding time. However the system of Wellman system is digital system and it would be obvious it include preset time of detected values and it would be obvious Wellman system detected values would be associated with time because the system of Wellman shown in Fig.2 is  computer/digital based and it would be obvious to correct computer clock with each  detected value.
            Furthermore claim 10 is process claim and the rest of the limitation of claim 10 is contingent step (if). Therefore, the process ends here, and Wellman need not teach the other contingent pathway of “otherwise continuing to the next step”.
            Regarding 11 as claim 10 above claim 11 and depends on claim 10, is process claim Therefore, the process ends here, and Wellman need not teach the contingent pathway of “otherwise continuing to the next step”.

4.         Claims 3-4 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 2014/0281779) in view of  TRONG-HOP DO et al. (Visible Light .
            Regarding claim 3, Wellman disclose remotely receiving communication with the vehicle (Fig, 1, paragraphs 0024-0026).
            However Wellman has not explicitly disclose receiving communication information sent by the target tracking vehicle, the communication information comprises the detected value of the state information.
            In the same field of endeavor of tracking vehicle using Kalman filtering TRONG-HOP-DO disclose receiving communication information sent by the target tracking vehicle, the communication information comprises the detected value of the state information (FIG. 1 ABSTRACT, lines 1-5. TRONG-HOP-DO states “This paper presents a visible light-communication-based vehicle-to-vehicle tracking system using a new positioning algorithm and modified version of the Kalman filter. In this system, LED head and tail lamps on the vehicles are used to transmit the positioning signals to other vehicles. Two CMOS dashboard cameras on each vehicle are used to receive these signal” and ABSTRACT: lines 8-12 states “a new positioning algorithm with two compensation mechanisms is proposed to eliminate systematic errors. Second, a modified Kalman filter is proposed to filter out random errors to achieve a smooth and accurate tracking result for the vehicle position”. All this corresponds to receiving communication information sent by the target tracking vehicle, the communication information comprises the detected value of the state information [position information]).
            Therefore it would have been obvious to one having ordinary skill in the art before the filing of claim invention to receive communication information sent by the 
            Regarding claim 4, Wellman disclose determining the detected value of the state information of the tracking vehicle according to sensor data arranged on the present vehicle (paragraph 0004 disclose Kalman filtering application include guidance and navigation of vehicle which obviously corresponds to tracking vehicle, Fig. 2 [blocks 211 and 212], paragraph 0028 & 002030 disclose determining the detected value of the state information of the tracking vehicle according to sensor data arranged on the present vehicle).  However Wellman has not explicitly disclose camera is used to determining the detected value of the state information of the tracking vehicle.
            In the same field of endeavor TRONG-HOP DO disclose camera is used to determining the detected value of the state information of the tracking vehicle obtained using the camera (TRONG-HO DO, ABSTRACT: disclose positioning/location information is obtained using cameras on tracking vehicle to obtain detected value of the state information and the Kalman filtering is used to filter out the random error and also note: paragraphs I-II. page 7219).  
            Therefore it would have been obvious to one having ordinary skill in the art before the filing of claim invention to use the camera on the tracking vehicle to obtain detected value of state information [position/location] because camera would be cheaper to obtain and readily available.

                               Claim Objection
5.        Claims 2 and  5-7  are objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including limitations of the base claim and any intervening claim.
                             Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
February 19, 2021